Title: C. W. F. Dumas to John Adams: A Translation, 27 April 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 27 April 1782
Sir

Since your departure from here, nothing has happened except that yesterday the province of Holland made a resolution to the Russian court refusing the peace proposal from London. The resolution was communicated to the states general yesterday, after which the states of Holland adjourned until next Wednesday.
Here are several letters that were brought to me from the inn. I offered to pay the postage for them, but the innkeeper told me that you had instructed him to pay it and to bring me the letters that arrive for you.
Since we are both busy with moving, I believe I must be as considerate of your time as I am of my own and, as a result, be short.
Mr. Gyselaar left for Gorkum to visit his ill mother.
I send my cordial regards to Mr. Thaxter; my wife and daughter do as well, and pay their respects to you with those, sir, of your very humble and very obedient servant

Dumas

